United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 7, 2011 (November 29, 2011) MEDLINK INTERNATIONAL, INC. (Exact name of registrant as Specified in its Charter) Delaware 001-31771 41-1311718 (State of other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 150 Motor Parkway, Suite 401 Hauppauge, NY 11788 (Address of principal executive offices, Zip code) 631-342-8800 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)). o
